PER CURIAM.
Bennie J. Wiley, Jr., seeks review of the trial court’s final order denying his motion for postconviction relief brought pursuant to Florida Rule of Criminal Procedure 3.800(b). We dismiss because an order denying a motion to mitigate is nonappealable; therefore, this court does not have jurisdiction. See Hallman v. State, 343 So.2d 912 (Fla. 2d DCA 1977); Parker v. State, 214 So.2d 632 (Fla. 2d DCA 1968); Davenport v. State, 414 So.2d 640 (Fla. 1st DCA 1982).
Dismissed.
PARKER, C.J., and PATTERSON and WHATLEY, JJ., concur.